DETAILED ACTION
This action is in response to a correspondence filed on 11/03/2021.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention discloses a content distribution network capable of distributing content files to mobile edge caches by augmenting existing connectivity with additional high speed access points at strategic locations where a mobile environment can be anticipated to pause for either deterministic or non-deterministic periods of time, wherein management of these networks is provided by an ISP by associating different portions of an IP address pool with different instances of a plurality of micro-cache devices integrated within the mobile environments. Additionally, the claims have been amended to recite a content provider as part of the claimed system, the content provider to be provided with visibility into each micro-cache device, wherein the visibility into the micro-cache device includes visibility of what content from the content provider at the micro-cache device has been copied and distributed to the client device. That is, the invention claimed requires the content provider to have a high level of knowledge into its content is being stored/used with the CDN of each network such that all storage locations are known and reported back to the content provider. The instant application therefore claims a particular way of managing content distribution in a CDN network and providing content files to one or more client devices in a mobile environment by associating IP addresses received from a content provider with geolocation of one or more edge caches so as to steer traffic for specific 
The relevant arts are as follow:
Bari et al. (US 20120320824) teaches a cache server disposed in a motor vehicle receives and caches content from a content distribution network when a load of a cellular link to the content distribution network is low. The cache server determines that the motor vehicle is turned off, broadcasts a wireless signal as part of a wireless network when the motor vehicle is turned off, and provides a device access to the content cached in the cache server via the wireless network.

Hakansson et al. (US 20190306265): discloses a computer executable program, when executed by the processing circuitry, the computer executable program causes the network node to perform actions. The actions comprise obtaining grouping information that associates a plurality of users with a group and determining, based on the grouping information, content to be cached near the users that are associated with the group. The actions facilitate caching the content in one or more caches. The one or more caches are selected from a plurality of caches based at least in part on proximity to the users to associated with the group.

Shribman et al. (US 20160337426): A system and a method for media streaming from multiple sources are disclosed. A content requesting client device accesses a server to receive a list of available sources that may include multiple Content Delivery Networks (CDNs) and independent servers. Based on a pre-set criteria, such as the source delivery performance and cost, the client device partitions the content into parts, allocates a source to each part, and 

Balakrishnan et al. (US 20160191664): discloses a content delivery network (CDN) is enhanced to enable mobile network operators (MNOs) to provide their mobile device users with a content prediction and pre-fetching service. Preferably, the CDN enables the service by providing infrastructure support comprising a client application, and a distributed predictive pre-fetching function. The client application executes in the user's mobile device and enables the device user to subscribe to content (e.g., video) from different websites, and to input viewing preferences for such content. This user subscription and preference information is sent to the predictive pre-fetching support function that is preferably implemented within or across CDN server clusters. A preferred implementation uses a centralized back-end infrastructure, together with front-end servers positioned in association with the edge server regions located nearby the mobile core network. The predictive pre-fetch service operates on the user's behalf in accordance with the user preference information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454